                 Case 2:19-cr-00175-MCE Document 58 Filed 07/22/20 Page 1 of 4


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     “Antonio Soto-Perez” aka
 7   JONATHON LOUIS WILLSON
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                          Case No.: 2:19-CR-00175 MCE
13                                 Plaintiff,           NOTICE AND REQUEST TO SEAL
14          v.                                          “ADDITIONAL EXHIBIT IN SUPPORT
                                                        OF MOTION FOR TEMPORARY
15   ANTONIO SOTO-PEREZ,                                RELEASE”
16                                 Defendant.           DATE: July 22, 2020
17                                                      TIME: 2:00 p.m.
                                                        COURT: Hon. Allison Claire
18
19
20                                              NOTICE
21          PLEASE TAKE NOTICE that Defendant “ANTONIO SOTO-PEREZ,” whose real
22   name is Jonathon Willson, by and through his undersigned counsel, requests that the following
23   documents be filed under seal: “Additional Exhibit in Support of Motion for Temporary
24   Release.” The exhibit includes a scanned copy of Willson’s birth certificate and social security
25   card, and medical information relating to Willson’s father’s death. Sealing is sought to protect
26   the private nature of the documents.
27
28


                                                    1
     Request to Seal
              Case 2:19-cr-00175-MCE Document 58 Filed 07/22/20 Page 2 of 4


 1          Pursuant to Local Rules 141(b), this notice and request to seal documents has been filed
 2   electronically, and served on all parties. Additionally, the government and Pretrial Services have
 3   been sent a copy of the documents.
 4
 5   Dated: July 21, 2020                                 /s/ Etan Zaitsu__________
                                                          ETAN ZAITSU
 6
 7                                                        Attorney for Defendant
                                                          “ANTONIO SOTO-PEREZ” aka
 8                                                        Jonathon Louis Willson
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
     Request to Seal
              Case 2:19-cr-00175-MCE Document 58 Filed 07/22/20 Page 3 of 4


 1                               REQUEST TO SEAL DOCUMENTS
 2          Defendant “ANTONIO SOTO-PEREZ,” whose real name is Jonathon Willson, by and
 3   through his undersigned counsel, requests that the following documents be filed under seal:
 4   “Additional Exhibit in Support of Motion for Temporary Release.” The exhibit includes a
 5   scanned copy of Willson’s birth certificate and social security card, and medical information
 6   relating to Willson’s father’s death. The documents are related to Willson’s motion for temporary
 7   release (Dkt. 55) and may be important to the Court in determining Willson’s identity, and to
 8   verify Willson’s father’s death last week. Sealing is sought to protect the private nature of the
 9   documents.
10
11   Dated: July 21, 2020                                 /s/ Etan Zaitsu__________
                                                          ETAN ZAITSU
12
13                                                        Attorney for Defendant
                                                          “ANTONIO SOTO-PEREZ” aka
14                                                        Jonathon Louis Willson
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
     Request to Seal
              Case 2:19-cr-00175-MCE Document 58 Filed 07/22/20 Page 4 of 4


 1                                      [PROPOSED] ORDER
 2          Pursuant to Local Rule 141 (b) and based upon the representation contained in the
 3   defendant’s Request to Seal, IT IS HEREBY ORDERED that the defendant’s “Additional
 4   Exhibit in Support of Motion for Temporary Release,” relating Defendant’s Motion for
 5   Temporary Release at Dkt. 55, pertaining to identity documents and medical records, shall be
 6   SEALED until further order of this Court.
 7          It is further ordered that access to the sealed documents shall be limited to the counsel
 8   for the Defendant, the U.S. Attorney’s Office, and U.S. Pretrial Services.
 9          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
10   District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that,
11   for the reasons stated in the defendant’s request, sealing the Defendant’s documents serves a
12   compelling interest.
13
14
     DATE: July 22, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    4
     Request to Seal
